                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 1 of 16 Page ID #:63



                                                                                    1   Brian A. Sutherland (SBN 248486)
                                                                                    2   bsutherland@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    3   101 Second Street, Suite 1800
                                                                                    4   San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    5   Facsimile: (415) 391-8269
                                                                                    6
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    7

                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                   WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                   Case No. 2:18−cv−10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,                  Memorandum of Law in Support of
                                                                                   14                                                 Yelp Inc.’s Motion to Transfer Venue
                                                                                             vs.                                      under 28 U.S.C. § 1404(a) and Motion
                                                                                   15
                                                                                                                                      for an Immediate Stay Pending
                                                                                   16 YELP, INC., a California Corporation,           Decision on Transfer
                                                                                   17 1-10 INCLUSIVE,
                                                                                                                                      Date: February 19, 2019
                                                                                   18                     Defendants.                 Time: 10:00 a.m.
                                                                                                                                      Place: Roybal Federal Building and
                                                                                   19
                                                                                                                                             U.S. Courthouse
                                                                                   20                                                        255 East Temple Street,
                                                                                                                                             Los Angeles, CA 90012
                                                                                   21
                                                                                                                                      Judge: Hon. Manuel L. Real
                                                                                   22
                                                                                                                                      [filed concurrently with notice of motion
                                                                                   23
                                                                                                                                      and motion to transfer venue, declaration
                                                                                   24                                                 of Ian MacBean, and proposed order]
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 2 of 16 Page ID #:64



                                                                                    1                                                TABLE OF CONTENTS
                                                                                    2
                                                                                                                                                                                                                    Page
                                                                                    3
                                                                                        INTRODUCTION ......................................................................................................... 1
                                                                                    4
                                                                                        BACKGROUND ........................................................................................................... 1
                                                                                    5

                                                                                    6            A.       Brignac Repeatedly Manifested Assent to Yelp’s Terms of Service,
                                                                                                          Which Include a Forum Selection Clause ................................................. 1
                                                                                    7
                                                                                                 B.       Yelp Is Headquartered in San Francisco and Its Employees Work
                                                                                    8
                                                                                                          There.......................................................................................................... 4
                                                                                    9
                                                                                        ARGUMENT ................................................................................................................. 4
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        I.       The Court Should Transfer This Case to the Northern District of
                                                                                   11
                                                                                                 California ............................................................................................................. 4
                                                                                   12
                                                                                                 A.       This Case Could Have Been Brought in the Northern District of
REED SMITH LLP




                                                                                   13                     California ................................................................................................... 5
                                                                                   14
                                                                                                 B.       Brignac Formed a Contract with Yelp in Which He Agreed to the
                                                                                   15                     Exclusive Jurisdiction and Venue of Courts in San Francisco ................. 6
                                                                                   16            C.       The Court Should Enforce the Parties’ Contract to Litigate
                                                                                   17                     Exclusively in Courts in San Francisco .................................................... 7

                                                                                   18            D.       The Convenience of the Parties and Witnesses and the Interests of
                                                                                                          Justice Also Favor Transfer to the Northern District of California .......... 8
                                                                                   19

                                                                                   20                     1.        Most of the witnesses and documents are in the Northern
                                                                                                                    District                                                                                             8
                                                                                   21
                                                                                                          2.        Transferring this case would save the parties time and
                                                                                   22
                                                                                                                    expense                                                                                            10
                                                                                   23
                                                                                                          3.        Transferring this case would not prejudice Brignac                                                 10
                                                                                   24
                                                                                        II.      This Court Should Stay This Case Pending Its Ruling on the Motion
                                                                                   25
                                                                                                 to Transfer Venue .............................................................................................. 11
                                                                                   26
                                                                                        CONCLUSION ............................................................................................................ 12
                                                                                   27

                                                                                   28
                                                                                                                                                      –i–
                                                                                                                              MEMORANDUM OF LAW
                                                                                                   IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 3 of 16 Page ID #:65



                                                                                    1
                                                                                                                                   TABLE OF AUTHORITIES
                                                                                    2

                                                                                    3                                                                                                                             Page(s)

                                                                                    4 Cases

                                                                                    5 Atlantic Marine Const. Co., Inc. v. United States Dist. Court,

                                                                                    6        571 U.S. 49 (2013)........................................................................................... 4, 5, 10

                                                                                    7 Berkowitz v. Christie’s Inc.,
                                                                                             No. CV 15-1318-R, 2015 WL 12670409 (C.D. Cal. June 4, 2015) .......................... 5
                                                                                    8

                                                                                    9 CMAX, Inc. v. Hall,
                                                                                             300 F.2d 265 (9th Cir. 1962) ................................................................................... 11
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        Crawford v. Beachbody, LLC,
                                                                                   11
                                                                                          No. 14-cv-1583, 2014 BL 312867 (S.D. Cal. Nov. 5, 2014) .................................... 7
                                                                                   12
REED SMITH LLP




                                                                                        Doe 1 v. AOL LLC,
                                                                                   13     552 F.3d 1077 (9th Cir. 2009) ................................................................................... 7
                                                                                   14
                                                                                      Fed Sav. & Loan Ins. Corp. v. Molinaro,
                                                                                   15   889 F.2d 899 (9th Cir. 1989) ................................................................................... 11
                                                                                   16 Fragrance House, Inc. v. Hanjin Shipping Co.,

                                                                                   17        No. 2:14-CV-04565-R-PJW, 2014 WL 8708237 (C.D. Cal. Dec. 11,
                                                                                             2014) .......................................................................................................................... 5
                                                                                   18
                                                                                        Fteja v. Facebook, Inc.,
                                                                                   19
                                                                                           841 F. Supp. 2d 829 (S.D.N.Y. 2012) ....................................................................... 7
                                                                                   20
                                                                                      Jeung v. Yelp, Inc.,
                                                                                   21    No. CV 14-6223 FMO (ASX), 2015 WL 12990204 (C.D. Cal. May
                                                                                   22    13, 2015) ............................................................................................................ 6, 7, 8
                                                                                   23 Jones v. GNC Franchising, Inc.,
                                                                                             211 F.3d 495 (9th Cir. 2009) ..................................................................................... 8
                                                                                   24

                                                                                   25 Landis v. N. Am. Co.,
                                                                                             299 U.S. 248 (1936)................................................................................................. 11
                                                                                   26
                                                                                        Rodriguez v. Experian Servs. Corp.,
                                                                                   27
                                                                                          No. CV 15-3553-R, 2015 BL 490134 (C.D. Cal. Oct. 5, 2015) ............................... 7
                                                                                   28
                                                                                                                                                        – ii –
                                                                                                                               MEMORANDUM OF LAW
                                                                                                    IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 4 of 16 Page ID #:66



                                                                                    1                                           TABLE OF AUTHORITIES
                                                                                    2                                                  (Cont.)
                                                                                                                                                                                                              Page
                                                                                    3
                                                                                        Rubio v. Monsanto Co.,
                                                                                    4
                                                                                          181 F. Supp. 3d 746 (C.D. Cal. 2016) ....................................................................... 8
                                                                                    5
                                                                                        TradeComet.com LLC v. Google, Inc.,
                                                                                    6      647 F. 3d 472 (2d Cir. 2011) ..................................................................................... 9
                                                                                    7
                                                                                      In re TS Tech USA Corp.,
                                                                                    8     551 F.3d 1315 (Fed. Cir. 2008) ................................................................................. 8
                                                                                    9 Wistron Corp. v. D&H Distrib. Co.,

                                                                                   10        No. CV 16-8609-R, 2017 WL 6017356 (C.D. Cal. Mar. 22, 2017) ......................... 5
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Statutes

                                                                                   12 28 U.S.C. § 1391(c) .................................................................................................... 5, 6
REED SMITH LLP




                                                                                   13
                                                                                        28 U.S.C. § 1404(a) ........................................................................................................ 4
                                                                                   14
                                                                                        Rules
                                                                                   15

                                                                                   16
                                                                                        Fed. R. Civ. P. 45(c) ................................................................................................. 9, 10

                                                                                   17 Other Authorities

                                                                                   18 Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2461 (3d ed. Sept. 2018) ..................... 9

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                   – iii –
                                                                                                                              MEMORANDUM OF LAW
                                                                                                   IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 5 of 16 Page ID #:67



                                                                                    1                                     INTRODUCTION
                                                                                    2        Plaintiff pro se Jaron Brignac repeatedly agreed to bring any claim against
                                                                                    3 defendant Yelp Inc. (“Yelp”) in a state or federal court located within San Francisco,

                                                                                    4 California. Nevertheless, Brignac commenced this action in the Superior Court for the

                                                                                    5 County of Los Angeles. Yelp removed the action to this Court and now moves to

                                                                                    6 transfer venue under 28 U.S.C. § 1404. Because Brignac repeatedly agreed to Yelp’s

                                                                                    7 forum selection clause and because the convenience of the parties and the interests of

                                                                                    8 justice favor transfer, the Court should transfer this case to the United States District

                                                                                    9 Court for the Northern District of California.

                                                                                   10                                      BACKGROUND
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 A.     Brignac Repeatedly Manifested Assent to Yelp’s Terms of Service, Which
                                                                                   12        Include a Forum Selection Clause
REED SMITH LLP




                                                                                   13        Yelp offers free Business Accounts to businesses, which allow them to
                                                                                   14 communicate publicly or privately with consumers on Yelp’s website, post

                                                                                   15 information about and photos of their business, and track visits to their business’s

                                                                                   16 Yelp page. In order to register a Yelp Business Account on Yelp’s website, the user

                                                                                   17 can visit https://biz.yelp.com/signup via desktop or mobile browser or download the

                                                                                   18 Yelp mobile application for business users and complete the associated registration

                                                                                   19 form and electronically submit the form to Yelp. Declaration of Ian MacBean ¶ 5 &

                                                                                   20 Exs. B-C.

                                                                                   21        The online registration process to establish a Business Account includes the
                                                                                   22 statement: “By clicking the button below, you represent that you have authority to

                                                                                   23 claim this account on behalf of this business, and agree to Yelp’s Terms of Service

                                                                                   24 and Privacy Policy.” The “Terms of Service” text is in blue font and is hyperlinked

                                                                                   25 such that when the user clicks on the text, he or she is taken to the Yelp Terms of

                                                                                   26 Service agreement. The “button below” refers to a red button underneath the text that

                                                                                   27 takes the user to the next step in the registration process. A user cannot proceed past

                                                                                   28 the first page of the registration process unless he or she clicks on the red button.
                                                                                                                                  –1–
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 6 of 16 Page ID #:68



                                                                                    1 Users who do not click on the button and complete the rest of the registration process

                                                                                    2 cannot create a Business Account, claim a business listing on Yelp, or access any

                                                                                    3 features available only to business users. MacBean Decl. ¶ 7 & Exs B-C.

                                                                                    4        Since at least as early as October 14, 2012, registered users (whether business
                                                                                    5 or consumer users) have also had to agree to Yelp’s Terms of Service each time they

                                                                                    6 log into Yelp’s website. MacBean Decl. ¶ 8. Specifically, on the Yelp login screen for

                                                                                    7 business users, available at https://biz.yelp.com/login, and immediately next to the

                                                                                    8 login button, is the following text: “By logging in you agree to Yelp’s Terms of

                                                                                    9 Service and Privacy Policy.” The “Terms of Service” text is in blue font and is

                                                                                   10 hyperlinked such that when the business user clicks on the text, he or she is taken to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the Yelp Terms of Service agreement. A business user cannot access his or her

                                                                                   12 Business Account, send messages to Yelp users, or contribute content such as
REED SMITH LLP




                                                                                   13 business information or photos, unless he or she is logged into Yelp. MacBean Decl.

                                                                                   14 ¶ 9 & Ex. D.

                                                                                   15        Similarly, on the Yelp login screen for consumer users, available at
                                                                                   16 www.yelp.com/login, and immediately next to the login button, is the following text:

                                                                                   17 “By logging in you agree to Yelp’s Terms of Service and Privacy Policy.” The

                                                                                   18 “Terms of Service” text is in blue font and is hyperlinked such that when the user

                                                                                   19 clicks on the text, he or she is taken to the Yelp Terms of Service Agreement. A user

                                                                                   20 cannot post content such as reviews and photos, unless he or she is logged into Yelp.

                                                                                   21 MacBean Decl. ¶¶ 6, 10 & Ex. E.

                                                                                   22        Yelp’s records indicate that Brignac registered for a Yelp Business Account in
                                                                                   23 February 2015, using the name Jaron Brignac and the email address

                                                                                   24 bpcslaw@gmail.com. Yelp’s records further indicate that Brignac registered for his

                                                                                   25 Business Account through the signup page located at https://biz.yelp.com/signup via

                                                                                   26 either desktop or mobile browser, and not through Yelp’s mobile application for

                                                                                   27 business users. Yelp records show that Brignac logged into this account as recently as

                                                                                   28 January 14, 2019. MacBean Decl. ¶ 11.
                                                                                                                                 –2–
                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 7 of 16 Page ID #:69



                                                                                    1        As described above, Brignac necessarily agreed to Yelp’s Terms of Service
                                                                                    2 when he registered for his Business Account, and each time he logged into the

                                                                                    3 account. Between the time he registered and the date of this declaration, he had used

                                                                                    4 Yelp’s messaging function to communicate with users of Yelp 182 times. Brignac also

                                                                                    5 posted content, including descriptions of BPCS Law, its history and offerings to the

                                                                                    6 Yelp business page for BPCS Law. In order to send messages to Yelp users or publish

                                                                                    7 content to Yelp, Brignac necessarily registered for a Business Account with Yelp, and

                                                                                    8 was logged into Yelp each time he posted content or messaged a Yelp user. MacBean

                                                                                    9 Decl. ¶ 11.

                                                                                   10        Yelp’s records also show that Brignac created a Yelp consumer user account on
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 January 28, 2018 using the name Bpcs Law and the email address

                                                                                   12 bpcslaw@gmail.com. Yelp’s records indicate that Brignac logged into this account as
REED SMITH LLP




                                                                                   13 recently as January 12, 2019. As described above, Brignac necessarily agreed to

                                                                                   14 Yelp’s Terms of Service each time he logged into the account. As of the date of this

                                                                                   15 declaration, Brignac had used this account to post three reviews. To publish this

                                                                                   16 content to Yelp, Brignac must have registered for an account with Yelp, and was

                                                                                   17 logged into Yelp each time he posted content. MacBean Decl. ¶ 12.

                                                                                   18        The Terms of Service to which Brignac repeatedly agreed included a forum
                                                                                   19 selection clause. At all times relevant here, under a bolded, capitalized heading in the

                                                                                   20 Terms of Service titled “CHOICE OF LAW AND VENUE,” this clause stated:

                                                                                   21        FOR ANY CLAIM BROUGHT BY EITHER PARTY, YOU AGREE
                                                                                   22        TO SUBMIT AND CONSENT TO THE PERSONAL AND
                                                                                   23        EXCLUSIVE JURISDICTION IN, AND THE EXCLUSIVE VENUE
                                                                                   24        OF, THE STATE AND FEDERAL COURTS LOCATED WITHIN SAN
                                                                                   25        FRANCISCO COUNTY, CALIFORNIA.
                                                                                   26 MacBean Decl. ¶ 4 & Ex. A § 13 (emphasis in original).

                                                                                   27

                                                                                   28
                                                                                                                                 –3–
                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 8 of 16 Page ID #:70



                                                                                    1 B.     Yelp Is Headquartered in San Francisco and Its Employees Work There
                                                                                    2        Yelp’s headquarters and principal place of business is in San Francisco,
                                                                                    3 California. MacBean Decl. ¶ 13. Yelp’s key management team members are based out

                                                                                    4 of San Francisco, California. MacBean Decl. ¶ 14. Yelp’s information related to the

                                                                                    5 Brignac’s claims in this action––such as communications between him and Yelp,

                                                                                    6 documents concerning the operation of Yelp’s search function, and documents

                                                                                    7 concerning Yelp’s advertising offerings––are readily accessible from its offices in San

                                                                                    8 Francisco. MacBean Decl. ¶ 15. This information is not accessible to Yelp’s few

                                                                                    9 employees in the Central District of California. MacBean Decl. ¶ 15.

                                                                                   10        Yelp’s witnesses with knowledge about communications with Brignac and the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 other information related to his claims as described above are in San Francisco. Such

                                                                                   12 employees are not located in the Central District of California. MacBean Decl. ¶ 16.
REED SMITH LLP




                                                                                   13 As of January 7, 2019, Yelp had approximately 6,316 employees in the United States.

                                                                                   14 Approximately 2,089 of those employees were located in California, and 42 of those

                                                                                   15 are remote employees located within the counties of Central District. The employees

                                                                                   16 in the Central District are lower level employees involved primarily in advertising

                                                                                   17 sales and marketing, and are unlikely to possess information that is directly relevant to

                                                                                   18 the issues in this case, much less any information that is not accessible from Yelp’s

                                                                                   19 offices in San Francisco. Yelp does not have any offices in California outside of San

                                                                                   20 Francisco. MacBean Decl. ¶ 17.

                                                                                   21                                        ARGUMENT
                                                                                   22 I.     The Court Should Transfer This Case to the Northern District
                                                                                   23        of California
                                                                                   24        “For the convenience of the parties and witnesses, in the interest of justice, a
                                                                                   25 district court may transfer any civil action to any other district or division where it

                                                                                   26 might have been brought.” 28 U.S.C. § 1404(a). In a typical case not involve a forum-

                                                                                   27 selection clause, district courts have discretion under § 1404(a) to consider both the

                                                                                   28 convenience of the parties and various public factors. See Atlantic Marine Const. Co.,
                                                                                                                               –4–
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 9 of 16 Page ID #:71



                                                                                    1 Inc. v. United States Dist. Court, 571 U.S. 49, 62-63 (2013). “The calculus changes,

                                                                                    2 however, when the parties’ contract contains a valid forum-selection clause . . .” Id. at

                                                                                    3 63 (quotation marks omitted). As the United States Supreme Court held in Atlantic

                                                                                    4 Marine: “[A] valid forum-selection clause should be given controlling weight in all

                                                                                    5 but the most exceptional cases.” Id.; see Wistron Corp. v. D&H Distrib. Co., No. CV

                                                                                    6 16-8609-R, 2017 WL 6017356, at *2 (C.D. Cal. Mar. 22, 2017) (Real, J.) (enforcing

                                                                                    7 forum selection clause); Berkowitz v. Christie’s Inc., No. CV 15-1318-R, 2015 WL

                                                                                    8 12670409, at *2 (C.D. Cal. June 4, 2015) (Real, J.) (same); Fragrance House, Inc. v.

                                                                                    9 Hanjin Shipping Co., No. 2:14-CV-04565-R-PJW, 2014 WL 8708237, at *3 (C.D.

                                                                                   10 Cal. Dec. 11, 2014) (Real, J.) (same).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        “[A]s the party defying the forum-selection clause, [Brignac] bears the burden
                                                                                   12 of establishing that transfer to the forum for which the parties bargained is
REED SMITH LLP




                                                                                   13 unwarranted.” Atlantic Marine, 571 U.S. at 63. Brignac’s choice of forum “merits no

                                                                                   14 weight.” Id. Moreover, because the parties agreed to litigate in the Northern District of

                                                                                   15 California, the Court “must deem the private-interest factors to weigh entirely in favor

                                                                                   16 of the preselected forum.” Id. at 64. And while a court may consider “public interest”

                                                                                   17 factors, they will “rarely defeat” a transfer motion because, “in all but the most

                                                                                   18 unusual cases, ‘the interest of justice’ will be served by holding parties to their

                                                                                   19 bargain.” Id. Brignac cannot carry his burden to show that this is one of the “most

                                                                                   20 unusual cases” in which allowing the plaintiff to flout its contractual obligation to file

                                                                                   21 in the agreed forum would serve the interest of justice.

                                                                                   22 A.     This Case Could Have Been Brought in the Northern District of California
                                                                                   23        A threshold question in a motion to transfer under § 1404(a) is whether the suit
                                                                                   24 could have been brought in the proposed destination venue. Under 28 U.S.C. § 1391,

                                                                                   25 venue is proper in any judicial district where a defendant “resides” or where a

                                                                                   26 substantial part of the events giving rise to the claim occurred. A corporate defendant

                                                                                   27 “resides” in any judicial district in which it is subject to personal jurisdiction at the

                                                                                   28 time the action is commenced pursuant to 28 U.S.C. § 1391(c).
                                                                                                                              –5–
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 10 of 16 Page ID #:72



                                                                                    1        Yelp maintains its principal place of business in San Francisco and is subject to
                                                                                    2 personal jurisdiction there under 28 U.S.C. § 1391(c). MacBean Decl. ¶ 13. Thus,

                                                                                    3 Brignac could have brought this case in the Northern District of California.

                                                                                    4 B.     Brignac Formed a Contract with Yelp in Which He Agreed to the
                                                                                    5        Exclusive Jurisdiction and Venue of Courts in San Francisco
                                                                                    6        Brignac and Yelp formed a contract because Yelp offered Terms of Service on
                                                                                    7 its website and Brignac accepted them. Brignac accepted Yelp’s Terms of Service

                                                                                    8 because he clicked on a button after having been notified that clicking on the button

                                                                                    9 would manifest assent to Terms of Service. For example, when Brignac registered his

                                                                                   10 Business Account, he visited a page that stated, “By clicking the button below, you
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 represent that you have authority to claim this account on behalf of this business, and

                                                                                   12 agree to Yelp’s Terms of Service and Privacy Policy.” MacBean Decl. ¶ 7 & Exs.
REED SMITH LLP




                                                                                   13 B-C. Yelp’s records prove that Brignac clicked on the button because he registered a

                                                                                   14 Business Account, posted content, and used Yelp’s messaging function to

                                                                                   15 communicate with Yelp users, which he could not have done without registering an

                                                                                   16 account and logging in to the account. MacBean Decl. ¶¶ 7-11. Similarly, Brignac

                                                                                   17 registered a consumer account and manifested assent to Yelp’s Terms of Service when

                                                                                   18 he created and logged into that account. MacBean Decl. ¶ 12.

                                                                                   19        Courts routinely enforce online contracts that the parties form when the user
                                                                                   20 clicks on a button after receiving notice that clicking on the button will manifest assent

                                                                                   21 to contract. In Jeung v. Yelp, Inc., for example, the Central District court held that

                                                                                   22 “plaintiffs had adequate notice of and agreed to Yelp’s Terms of Service, which

                                                                                   23 included the relevant forum selection clause” where “the registration process included

                                                                                   24 the statement: “By clicking the button below, you agree to Yelp’s Terms of Service.”

                                                                                   25 No. CV 14-6223 FMO (ASX), 2015 WL 12990204, at *3 (C.D. Cal. May 13, 2015)

                                                                                   26 (brackets omitted). This Court should, like the Central District court did in Jeung, grant

                                                                                   27 Yelp’s motion to transfer venue to the Northern District of California.

                                                                                   28
                                                                                                                                  –6–
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 11 of 16 Page ID #:73



                                                                                    1        Other cases in which courts enforced online agreements include Fteja v.
                                                                                    2 Facebook, Inc., where the district court enforced a forum selection clause because the

                                                                                    3 user clicked a “Sign Up” button near text that stated, “By clicking Sign Up, you are

                                                                                    4 indicating that you have read and agree to the Terms of Service.” 841 F. Supp. 2d 829,

                                                                                    5 838-40 (S.D.N.Y. 2012). Similarly, in Rodriguez v. Experian Servs. Corp., this Court

                                                                                    6 enforced an online agreement to compel arbitration where the defendant’s website

                                                                                    7 included a textual notice stating, “By clicking the button above . . . you agree to our

                                                                                    8 Terms of Use.” No. CV 15-3553-R, 2015 BL 490134, at *3 (C.D. Cal. Oct. 5, 2015)

                                                                                    9 (Real, J.). Likewise, in Crawford v. Beachbody, LLC, the court enforced a forum

                                                                                   10 selection clause because the user clicked a “Place Order” button near text that stated,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “By clicking Place Order below, you are agreeing that you have read and understand

                                                                                   12 the Beachbody Purchase Terms and Conditions, and Team Beachbody Terms and
REED SMITH LLP




                                                                                   13 Conditions.” No. 14-cv-1583, 2014 BL 312867, at *4 (S.D. Cal. Nov. 5, 2014).

                                                                                   14        As these examples indicate, a user such as Brignac manifests assent to online
                                                                                   15 terms of service by clicking on a registration or login button, both of which Brignac

                                                                                   16 did numerous times. MacBean Decl. ¶¶ 11-12. Moreover, a link to Yelp’s Terms of

                                                                                   17 Service appear on every public page of its website. MacBean Decl. ¶ 3. Brignac was a

                                                                                   18 relativity frequent user with not one but two accounts—a business account and a

                                                                                   19 consumer account. He plainly consented to Yelp’s Terms of Service when he clicked

                                                                                   20 on buttons to register these accounts, and each time he subsequently logged in to each

                                                                                   21 of these Yelp accounts, as Yelp’s website stated. And because he agreed to Yelp’s

                                                                                   22 Terms of Service, he agreed to the forum selection clause included in those Terms. See

                                                                                   23 Jeung, 2015 WL 12990204, at *3.

                                                                                   24 C.     The Court Should Enforce the Parties’ Contract to Litigate Exclusively in
                                                                                   25        Courts in San Francisco
                                                                                   26        This Court “apply federal law to determine the enforceability of the forum
                                                                                   27 selection clause.” Doe 1 v. AOL LLC, 552 F.3d 1077, 1083 (9th Cir. 2009). “A forum

                                                                                   28 selection clause is presumptively valid; the party seeking to avoid a forum selection
                                                                                                                                 –7–
                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 12 of 16 Page ID #:74



                                                                                    1 clause bears a ‘heavy burden’ to establish a ground upon which [a court] will conclude

                                                                                    2 the clause is unenforceable.” Id. Here, Brignac cannot carry his burden to show that

                                                                                    3 forum selection clause violates public policy or would be otherwise unenforceable. See

                                                                                    4 Jeung, 2015 WL 12990204, at *3 (holding that Yelp’s forum selection clause was

                                                                                    5 valid and enforceable based on facts similar to those presented here). Accordingly, this

                                                                                    6 Court should enforce the forum selection clause and grant the motion to transfer.

                                                                                    7 D.     The Convenience of the Parties and Witnesses and the Interests of Justice
                                                                                    8        Also Favor Transfer to the Northern District of California
                                                                                    9        Even if the forum selection clause were somehow determined to be
                                                                                   10 unreasonable or otherwise unenforceable, other relevant factors would still support
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 transfer. In determining whether a transfer is convenient to the parties and witnesses

                                                                                   12 and in the interests of justice under § 1404(a), courts consider several factors,
REED SMITH LLP




                                                                                   13 including the convenience of the parties and witnesses, where documents are located,

                                                                                   14 the availability of compulsory process to compel attendance of witnesses, and any

                                                                                   15 difference in costs of litigation between the two forums, among others. See Jones v.

                                                                                   16 GNC Franchising, Inc., 211 F.3d 495, 498-499 (9th Cir. 2009) (listing factors).

                                                                                   17               1.      Most of the witnesses and documents are in the Northern
                                                                                   18                       District
                                                                                   19        “The convenience of witnesses is often the most important factor in determining
                                                                                   20 whether a § 1404 transfer is appropriate.” Rubio v. Monsanto Co., 181 F. Supp. 3d

                                                                                   21 746, 762-63 (C.D. Cal. 2016) (citing cases). “It goes without saying that ‘[a]dditional

                                                                                   22 distance [from home] means additional travel time; additional travel time increases the

                                                                                   23 probability for meal and lodging expenses; and additional travel time with overnight

                                                                                   24 stays increases the time which these fact witnesses must be away from their regular

                                                                                   25 employment.’” In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir. 2008)

                                                                                   26 (citation omitted).

                                                                                   27        Because discovery has not begun, and initial disclosures have not been made,
                                                                                   28 the identity of specific Yelp witnesses remains to be determined. But all documents
                                                                                                                                –8–
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 13 of 16 Page ID #:75



                                                                                    1 and potential witnesses in this case (except for Brignac himself) are located in the

                                                                                    2 Northern District. Yelp is headquartered in San Francisco, so its potentially relevant

                                                                                    3 employees are located there and not in the Central District, including personnel that

                                                                                    4 created and manage Yelp’s advertising policies and search function, respectively.

                                                                                    5 MacBean Decl. ¶¶ 13-17. If the case proceeded in the Central District, Yelp’s

                                                                                    6 witnesses would be required to travel hundreds of miles to attend trial. Furthermore,

                                                                                    7 any documents potentially relevant to this case are accessible from Yelp’s office in

                                                                                    8 San Francisco, California, but are not accessible in the Central District, where Yelp

                                                                                    9 maintains no offices and only a handful of low level employees who would not have

                                                                                   10 access to the relevant documents. MacBean Decl. ¶¶ 15-17.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Moreover, the bulk of Brignac’s allegations concern non-party Google, which
                                                                                   12 “has its principal place of business in Mountain View, California.” TradeComet.com
REED SMITH LLP




                                                                                   13 LLC v. Google, Inc., 647 F. 3d 472, 473 (2d Cir. 2011) (affirming order dismissing

                                                                                   14 complaint for improper venue). According to Brignac, his “Corporation providing

                                                                                   15 legal services for law firms,” BPCS LAW, did not appear in Google’s search results

                                                                                   16 for certain keywords. Compl. ¶¶ 5-6, 11-14, 19-21. The witnesses with the most

                                                                                   17 knowledge of Google’s proprietary search results would, of course, be non-party

                                                                                   18 Google employees. To the extent that Brignac seeks to call Google’s Mountain View

                                                                                   19 employees as witnesses at trial, he could do so only in the Northern District of

                                                                                   20 California, unless he paid the “substantial expense” of their travel to the Central

                                                                                   21 District. Fed. R. Civ. P. 45(c)(1)(B)(ii); see Wright & Miller, 9A Fed. Prac. & Proc.

                                                                                   22 Civ. § 2461 (3d ed. Sept. 2018) (Westlaw). Even assuming Brignac can pay these

                                                                                   23 expenses, which seems unlikely given his request for a waiver of court fees in this

                                                                                   24 case in the California court prior to removal, such travel would inconvenience the

                                                                                   25 non-party witnesses just as much as it would inconvenience the party witnesses.

                                                                                   26        Because the likely party and non-party witnesses (and any relevant documents)
                                                                                   27 are in Northern California, this most important factor weighs heavily in favor of

                                                                                   28 transfer.
                                                                                                                                 –9–
                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 14 of 16 Page ID #:76



                                                                                    1               2.     Transferring this case would save the parties time and expense
                                                                                    2        Because the non-party witnesses—Google employees and any former Yelp
                                                                                    3 employees—are most likely to reside and work in the Northern District, Brignac

                                                                                    4 cannot avoid the expense of travel to the Northern District. He would need to issue a

                                                                                    5 subpoena to any such non-party witnesses to compel their attendance at a deposition

                                                                                    6 within 100 miles of where they reside or are employed. Fed. R. Civ. P. 45(c)(1)(A).

                                                                                    7 He would then need to travel to the Northern District to take any such depositions.

                                                                                    8 Thus, litigating this case in the Central District would not spare him the expense of

                                                                                    9 travel to the Northern District—his complaint’s allegations primarily concern non-

                                                                                   10 party Google, whose likely witnesses could be deposed only in the Northern District.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 See id. Moreover, as noted, Brignac could not compel the attendance of non-party

                                                                                   12 witnesses at trial unless he paid their substantial expenses. Fed. R. Civ. P.
REED SMITH LLP




                                                                                   13 45(c)(1)(B)(ii). Thus, proceeding to trial in the Central District would likely be more

                                                                                   14 expensive for Brignac alone, not less.

                                                                                   15        Yelp also would save time and expense by litigating in the Northern District. Its
                                                                                   16 likely witnesses are in the Northern District. Thus, by litigating in the Northern

                                                                                   17 District, Yelp would avoid the expense of travel to the Central District. On balance,

                                                                                   18 litigation in the Northern District would save the parties time and expense, which is

                                                                                   19 another reason to transfer the case.

                                                                                   20               3.     Transferring this case would not prejudice Brignac
                                                                                   21        This case is young. The Court has not held a scheduling conference; no trial
                                                                                   22 date has been set; and no party has served discovery. No risk of delay or prejudice is

                                                                                   23 likely. To the extent transfer would cause a brief delay, Brignac cannot be heard to

                                                                                   24 complain, given that he filed his complaint in an inconvenient venue. And even if his

                                                                                   25 choice of forum were entitled to some weight (under Atlantic Marine, supra, it is not),

                                                                                   26 the inconvenience that litigating in his chosen forum would cause to everyone else

                                                                                   27 outweighs any weight that his choice could deserve.

                                                                                   28
                                                                                                                                  – 10 –
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 15 of 16 Page ID #:77



                                                                                    1 II.     This Court Should Stay This Case Pending Its Ruling on the Motion to
                                                                                    2         Transfer Venue
                                                                                    3         The power to stay proceedings under appropriate circumstances is part of a
                                                                                    4 court’s inherent authority to manage its docket. See Landis v. N. Am. Co., 299 U.S.

                                                                                    5 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power

                                                                                    6 inherent in every court to control the disposition of the causes on its docket with

                                                                                    7 economy of time and effort for itself, for counsel, and for litigants.”)

                                                                                    8         In considering whether to grant a stay, the Court should weigh competing
                                                                                    9 interests that will be affected by the grant or refusal to grant a stay. CMAX, Inc. v.

                                                                                   10 Hall, 300 F.2d 265, 268 (9th Cir. 1962). Among these competing interests are: (1) the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 possible damage from the granting of a stay; (2) the hardship or inequity a party may

                                                                                   12 suffer in being required to go forward; (3) the orderly course of justice measured in
REED SMITH LLP




                                                                                   13 terms of simplifying or complicating of issues, proof, and questions of law which

                                                                                   14 could be expected to result from a stay; (4) “the interests of the plaintiffs in

                                                                                   15 proceeding expeditiously with this litigation;” and (5) “the convenience of the court

                                                                                   16 in the management of its cases and the efficient use of judicial resources.” Id. (citing

                                                                                   17   Landis, 229 U.S. at 254–55); Fed Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d
                                                                                   18 899, 903 (9th Cir. 1989).

                                                                                   19         Ordering a stay of this action pending the Court’s decision on the transfer
                                                                                   20 motion will likely conserve judicial resources. If this Court grants the motion to

                                                                                   21 transfer and at the same time considers Yelp’s motion to dismiss under Rule 12(b)(6),

                                                                                   22 it will have unnecessarily expended time and effort addressing the allegations of a

                                                                                   23 case that would ultimately be presided over by another judge. And granting a stay

                                                                                   24 would relieve the parties of having to expend substantial time preparing and

                                                                                   25 responding to discovery. The transferee district court can manage discovery, if any,

                                                                                   26 after transfer to that court.

                                                                                   27         Granting a stay pending the Court’s decision would not prejudice Brignac. The
                                                                                   28 motion to transfer venue is set for hearing on February 19, 2019. Assuming the Court
                                                                                                                                – 11 –
                                                                                                                          MEMORANDUM OF LAW
                                                                                               IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
                                                                                   Case 2:18-cv-10721-R-AS Document 10-1 Filed 01/22/19 Page 16 of 16 Page ID #:78



                                                                                    1 renders a decision shortly thereafter, Brignac will suffer no harm from a short stay of

                                                                                    2 this matter.

                                                                                    3                                      CONCLUSION
                                                                                    4        In accordance with the parties’ agreement to litigate exclusively in courts in San
                                                                                    5 Francisco and to serve the interests of the parties and witnesses and the interests of

                                                                                    6 justice, this Court should transfer this action to the United States District Court for the

                                                                                    7 Northern District of California under 28 U.S.C. § 1404(a).

                                                                                    8        DATED: January 22, 2019
                                                                                    9                                          REED SMITH LLP
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                          By: /s/ Brian A. Sutherland
                                                                                   12                                              Brian A. Sutherland
                                                                                                                                   REED SMITH LLP
REED SMITH LLP




                                                                                   13                                              101 Second Street, Suite 1800
                                                                                   14                                              San Francisco, CA 94105-3659
                                                                                                                                   Telephone: (415) 543-8700
                                                                                   15                                              Facsimile: (415) 391-8269
                                                                                   16
                                                                                                                                   Attorneys for defendant Yelp Inc.
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 – 12 –
                                                                                                                         MEMORANDUM OF LAW
                                                                                              IN SUPPORT OF YELP INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
